United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2360
Issued: June 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 28, 2009 appellant, through her representative, filed a timely appeal from
the August 17, 2009 nonmerit decision of the Office of Workers’ Compensation Programs,
which denied reconsideration of her schedule award claim. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction to review this denial.
ISSUE
The issue is whether the Office properly denied appellant’s August 4, 2009 request for
reconsideration under section 8128(a).
FACTUAL HISTORY
On October 28, 2003 appellant, then a 61-year-old rural carrier, filed a claim alleging that
she developed a bilateral shoulder injury while delivering her mail route. The Office accepted
her claim for aggravation of bilateral chronic rotator cuff tear. Appellant received schedule
awards for an 11 percent impairment of her left upper extremity and a 12 percent impairment of
her right upper extremity.

In a decision dated September 22, 2008, the Office denied an increased schedule award.
It found that further evaluation of appellant’s shoulders established only an eight percent
impairment bilaterally.
On August 4, 2009 appellant requested reconsideration. She submitted the July 1, 2009
report of Dr. James E. Mann, who reported that the highest percentage that could be assigned
for a full thickness rotator cuff tear was seven percent, according to Table 15-5, page 403 of
the American Medical Association Guides to the Evaluation of Permanent Impairment (6th
ed. 2008).
In a decision dated August 17, 2009, the Office denied appellant’s August 4, 2009
request for reconsideration. It found that the request did not meet at least one of the three
standards for reopening her case.
LEGAL PRECEDENT
The Office may review an award for or against payment of compensation at any time on
its own motion or upon application.1 The employee shall exercise this right through a request to
the district Office.2
An employee (or representative) seeking reconsideration should send the request for
reconsideration to the address as instructed by the Office in the final decision. The request for
reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.3
A request for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.4 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the request for reconsideration without reopening the case for a review on the merits.5

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.605.

3

Id. at § 10.606.

4

Id. at § 10.607(a).

5

Id. at § 10.608.

2

ANALYSIS
Following the Office’s September 22, 2008 merit decision denying an increased schedule
award, appellant filed a timely request for reconsideration, but the medical evidence she
submitted did not support that she had more than an 11 percent impairment of her left upper
extremity or more than a 12 percent impairment of her right upper extremity, for which she
previously received schedule awards. Dr. Mann reported that the highest rating appellant could
receive under the new edition of the A.M.A., Guides was seven percent bilaterally.
This evidence while new is not relevant or pertinent to the Office’s September 22, 2008
decision. It does not establish that appellant has increased impairment to either upper extremity.
For this reason, the Office properly found that appellant’s request for reconsideration failed to
provide relevant and pertinent new evidence not previously considered by the Office.
Appellant’s request also failed to show that the Office erroneously applied or interpreted a
specific point of law, and it failed to advance a relevant legal argument not previously considered
by the Office.
Because appellant’s August 4, 2009 request for reconsideration did not meet at least one
of the three standards for reopening her case, the Board finds that the Office properly denied her
request for a merit review. The Board will affirm the Office’s August 17, 2009 decision.
CONCLUSION
The Board finds that the Office properly denied appellant’s August 4, 2009 request for
reconsideration.

3

ORDER
IT IS HEREBY ORDERED THAT the August 17, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

